 322302 NLRB No. 49DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Board granted the Respondent's request that its response to the Noticeto Show Cause be accepted out of time.2The authorization in its entirety reads as follows:I hereby authorize Lockheed Space Operations Co. to deduct from my
wages as an employee of said Company, my Initiation fee, and on the
first pay day of each month, my regular membership dues in Local Union
2088, International Brotherhood of Electrical Workers, AFL±CIO, and
remit same to said Union. It is understood that Lockheed Space Oper-
ations Co. assumes no responsibility or liability under this authorization
except to deliver the aforesaid deductions as indicated. This authorization
shall be irrevocable for a period of one year from the date hereof or until
the expiration of the present collective bargaining agreement between the
Company and the Union, whichever is the shorter of the two periods, pro-
vided however that this authorization shall be irrevocable for successive
yearly periods and may only be revoked by my giving written notice by
mail to the Company and the Local Union, received by both during the
10 day period prior to the end of any such applicable yearly period or
during the 10 day period prior to the termination date of any applicable
collective bargaining agreement, whichever occurs sooner. In the absence
of such notice or revocation sent and received in accordance with the
foregoing, this authorization shall be irrevocably renewed for additional
periods or until the end of the collective bargaining agreement whichever
occurs sooner and for successive periods thereafter in accordance with the
foregoing.3The complaint states that the Employer has its office and place of businessin Titusville, Florida, and that it is the contractor on the shuttle processing
contract at Kennedy Space Center. We take administrative notice of the fact
that, as permitted by Sec. 14(b) of the Act, Florida has a right-to-work law
that prohibits the inclusion of union-security clauses in collective-bargaining
agreements. There is no indication in the record that the Kennedy Space Cen-
ter is outside the State's jurisdiction. See Lord v. Electrical Workers IBEWLocal 2088, 481 F.Supp. 419, 424 (M.D.Fla. 1979), affd. in part, revd. in part646 F.2d 1057 (5th Cir. 1981), cert. denied 458 U.S. 1106 (1982).International Brotherhood of Electrical Workers,Local No. 2088, AFL±CIO (Lockheed Space
Operations Company, Inc.) and David D. May.Case 12±CB±3064March 29, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFT, DEVANEY, ANDOVIATTUpon a charge filed by David D. May, an Individ-ual, on February 18, 1988, the General Counsel of the
National Labor Relations Board issued a complaint on
March 18, 1988, against International Brotherhood of
Electrical Workers, Local No. 2088, AFL±CIO, the
Respondent, alleging that it has violated Section
8(b)(1)(A) and (2) of the National Labor Relations Act
by various acts and conduct. On March 30, 1988, the
Respondent filed an answer, admitting in part and de-
nying in part the allegations of the complaint, and re-
questing that the complaint be dismissed.The complaint alleges in paragraph 4 that the Re-spondent and Lockheed Space Operations Company,
Inc., the Employer, have been and are now parties to
a collective-bargaining agreement. Paragraph 5 alleges
that the Charging Party executed a checkoff authoriza-
tion on September 30, 1985, which permits the Em-
ployer to deduct from his wages the Charging Party's
``Initiation fee, and on the first pay day of each month,
[his] regular membership dues in Local Union 2088,
International Brotherhood of Electrical Workers, AFL±
CIO, and remit same to said Union.'' Paragraph 6 al-
leges that on January 8, 1988, the Charging Party re-
signed his membership in the Respondent. Paragraph 7
alleges that since his resignation and continuing to
date, the Respondent has received, accepted, and re-
tained membership dues withheld from the Charging
Party's pay in reliance on the above-described author-
ization. Paragraphs 8 and 9 set forth the concluding al-
legations that the previously described conduct estab-
lishes that the Respondent is violating Section
8(b)(1)(A) and (2). Although admitting the allegations
in paragraphs 4, 5, and 7, and acknowledging that the
Charging Party mailed to it a memorandum requesting
that he be dropped from membership, the Respondentdenies that the Charging Party effectively resigned his
union membership as alleged in paragraph 6, as well
as all allegations that it has violated the Act.On May 20, 1988, the General Counsel filed withthe Board a Motion to Transfer Proceedings to the
Board and Motion for Summary Judgment, with brief
and exhibits attached. On May 24, 1988, the Board
issued an order transferring proceeding to the Board
and Notice to Show Cause why the motion should notbe granted. On June 20, 1988, the Respondent filed aresponse to the Notice to Show Cause.1Ruling on Motion for Summary JudgmentI. ADMITTEDORUNDISPUTEDFACTS
The undisputed complaint allegations establish thaton September 30, 1985, Charging Party May signed a
checkoff authorization form directing the Employer to
deduct from his wages his ``regular membership dues''
owed to the Respondent Union. The authorization pro-
vided that it would be ``irrevocable for a period of one
year from the date hereof or until the expiration of the
present collective bargaining agreement between the
Company and the Union, whichever is the shorter of
the two periods.''2The Respondent admits in its response to the Noticeto Show Cause that there ``is no requirement that an
employee be a member of the Respondent,'' and it
cites only the checkoff authorization as its basis for as-
serting that May has a continuing dues obligation after
his attempt to resign.3On January 8, 1988, the Charging Party mailed anote to the Respondent containing the following state-
ment:I, David Dwayne May, employee #T07556, amrequesting that I be dropped from your union
membership. I have sent a notice to Lockheed
payroll, stopping my union dues.The Respondent did not accept that letter aseffecting a valid resignation, and it continued receiving 323ELECTRICAL WORKERS IBEW LOCAL 2088 (LOCKHEED SPACE OPERATIONS)4Although the Respondent's answer does not expressly admit receipt of theletter, its answer quotes the letter verbatim as explained below. Moreover, the
Respondent's argument in response to the Notice to Show Cause is not that
it failed to receive the letter, but that the letter is ineffective to revoke May's
dues obligation because it was sent during the period when the authorization
was irrevocable.5In making this argument, the General Counsel relies on the view of formerMember Johansen, expressed in Postal Service, 279 NLRB 40, 42 fn. 5(1986), remanded 827 F.2d 548, 555 (9th Cir. 1987).6NLRB v. Postal Service, 833 F.2d 1195 (6th Cir. 1987); NLRB v. PostalService, 827 F.2d 548 (9th Cir. 1987).and retaining membership dues deducted from May'swages, at least until the date of the complaint, March
22, 1988.4At the time May transmitted his letter therewas in effect between Lockheed and the Respondent a
collective-bargaining agreement that was not due to ex-
pire until July 1, 1989.II. POSITIONSOFTHEPARTIES
The General Counsel, relying on Auto WorkersLocal 128 (Hobart Corp.), 283 NLRB 1175 (1987), ar-gues that May effectively resigned his membership by
transmitting to the Respondent a letter making clear
his intent to resign. He further asserts that, despite the
language in the printed checkoff authorization specify-
ing particular time periods during which the signatory
may revoke the authorization, May's resignation from
the Respondent Union by itself revoked the authoriza-
tion without regard to when it was transmitted. In so
contending, the General Counsel relies on MachinistsLocal 2045 (Eagle Signal), 268 NLRB 635, 637(1984), in which the Board held as follows:[A] resignation will, by operation of law, revokea checkoff authorization, even absent a revocation
request, where the authorization itself makes pay-
ment of dues a quid pro quo for union member-
ship. This is so whether or not the resignation is
made during the period for revocation set forth in
the authorization itself.In finding such a quid pro quo in Eagle Signal, theBoard relied on the authorization's reference to ``regu-
lar monthly dues.'' The General Counsel argues that
the same result should obtain in the instant case be-
cause the authorization contains similar language, stat-
ing that Lockheed is authorized ``to deduct ... my

regular membership dues in [Respondent Union]''(emphasis added). Under Eagle Signal, the GeneralCounsel reasons, continued acceptance of dues pay-
ments from May's wages after May's resignation vio-
lated Section 8(b)(1)(A) of the Act.The General Counsel also argues that the Respond-ent's acceptance and retention of dues deducted pursu-
ant to such a checkoff after the member's effective res-
ignation from membership is an unlawful restriction on
an individual's right to resign union membership under
the holding of Machinists Local 1414 (NeufeldPorsche-Audi), 270 NLRB 1330 (1984), and that sucha restriction ``impairs the [Act's] policy of voluntary
unionism'' that the Supreme Court recognized in Pat-
tern Makers League v. NLRB, 473 U.S. 95, 107
(1985).In the alternative, the General Counsel contends thateven if May's resignation from union membership did
not also automatically revoke his checkoff authoriza-
tion, resignation nonetheless reduces the amount prop-
erly owing as union membership dues to zero. Under
this view, the receipt and acceptance by the Respond-
ent of any moneys exceeding that amount are unlaw-
fully extracted.5The Respondent argues that there are no external re-quirements that May or any other unit employee be a
member of the Respondent. It asserts that one who be-
comes a member may cease membership at any time
simply by ceasing to pay dues, an act that will ulti-
mately result in automatic loss of membership. The
Respondent contends, however, that by signing thecheckoff authorization, May ``elected to forego his
right to be able to stop payment of dues at any time''
and thereby ``[e]ffectively agreed'' to waive any right
to resign ``except in the manner and at the time'' spec-
ified in the authorization. Therefore, the Respondent
argues, May's January 8 resignation letter, which did
not comply with the terms of the authorization, did not
constitute an effective resignation of membership.The Respondent further contends that the Board'sEagle Signal rationale fails properly to take account ofthe tension existing between an employee's Section 7
right to sever membership ties with a labor organiza-
tion and the provisions of Section 302(c)(4), which
permits the use of checkoff authorizations so long as
they ``shall not be irrevocable for a period of more
than one year, or beyond the termination date of the
applicable collective agreement, whichever occurs
sooner.'' The Respondent also notes criticism of the
Board's Eagle Signal analysis in the opinions of twoUnited States courts of appeals.6III. ANALYSISA. Board PrecedentThis case presents the question whether a union,without reliance on any valid union-security clause,
may seek to require the continued checkoff of union
``membership dues'' from the wages of an employee
who signed a dues-checkoff authorization that is irrev-
ocable for 1 year or the expiration of the current col-
lective-bargaining agreement, whichever is sooner, but
who resigned from membership before the end of that
period of irrevocability.In Shen-Mar Food Products, 221 NLRB 1329(1976), enfd. as modified 557 F.2d 396 (4th Cir.
1977), the Board faced a similar issue in the context
of an employer's defense to an allegation that it had 324DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7The administrative law judge had distinguished earlier cases, notably PennCork & Closures, Inc., 156 NLRB 411 (1965), in which the Board found ita violation of the Act to continue to check off dues from employees after a
majority of the unit had voted, pursuant to Sec. 9(e)(1) of the Act, to deauthor-
ize the union, i.e., invalidate the union-security clause that had been in effect
when the employees originally signed the checkoff authorizations. Shen-Mar,supra, 221 NLRB at 1332 and fn. 5. The Board in Penn Cork found it unrea-sonable to assume that the employees had been unmindful of the union-secu-
rity clause when they executed the authorizations, and the Board also held thatthe ``right of the majority of the employees to withdraw union-shop authority
would indeed be an empty one if individually they could not thereafter cease
paying union dues upon resigning from membership.'' 156 NLRB at 414±415.violated Section 8(a)(5) and (1) of the Act by breach-ing the dues-checkoff provision of the collective-bar-
gaining agreement through its refusal to check off dues
and remit them to the union for nine employees who
had resigned their union memberships and attempted to
revoke their checkoff authorizations within the author-
ization's irrevocability period. In particular, the em-
ployer had argued that compelling it to check off dues
for employees who had resigned union membership
amounted to approving a union-security device com-
pelling union membership. Pointing out that the events
took place in Virginia, a right-to-work state in which
union-security clauses were prohibited, the employer
argued that forcing the employer to be party to such
a compulsion conflicted with Section 14(b) of the Act,
which allows States to maintain their policies of pro-
hibiting union-security clauses. The Board, agreeing
with the administrative law judge, held that dues-
checkoff authorizations were exclusively a matter of
Federal law and thus not within the purview of Section
14(b) and that such authorizations could not properly
be viewed as union-security devices because they did
not ``impose union membership or support as a condi-
tion required for continued employment. ...'' Id. at

1330.7Several years after it issued Shen-Mar, the Boarddecided Carpenters (Campbell Industries), 243 NLRB147 (1979), which presented the issue of the effect of
employee revocations within the irrevocability period
in a slightly different context. As in the present case,
the issue was raised not as an employer defense to a
charge that it unlawfully refused to submit union dues
to the union, but as the basis for an allegation that the
union violated the Act by insisting on receiving
checked off dues. In Campbell Industries, the Boardfound a violation of Section 8(b)(1)(A) on the basis of
language in the checkoff authorization which the
Board construed as making union membership the con-
sideration for the employee's agreement to have his
dues withheld from his wages, i.e., the Board deter-
mined that the employees had agreed to pay dues to
the union only so long as they were union members
and that their consent to such payments ended with
their resignations from membership. Id. at 149. The
Board contrasted this with the circumstances in Frito-Lay, Inc., 243 NLRB 137 (1979), in which it dismissedthe 8(b)(1)(A) allegations because of the absence oflanguage indicating such a quid pro quo understanding.Campbell Industries, supra, 243 NLRB at 149 fn. 9.This was the genesis of the so-called Eagle Signalanalysis on which the General Counsel relies in this
case.In neither Campbell nor Eagle Signal did the Boardmention Shen-Mar, supra, and it seems clear that thosetwo cases did not completely overrule Shen-Mar, evensub silentio. Because it is critical to the result in both
Campbell and Eagle Signal that the authorization con-tain the phrase ``membership dues'' or some equiva-
lent phrase linking the dues directly to membership,
those opinions implicitly reject the proposition that the
policies of the Act demand that employees always be
free to escape restrictions on checkoff revocation by
resigning membership regardless of the language in the
authorizations they signed. At least to the extent that
Shen-Mar rejected the broad argument that requiringnonmember employees to continue honoring a dues-
checkoff authorization constitutes per se an unlawful
imposition of union membership (221 NLRB at 1330),
it has not been overruled.On the basis of the language of the checkoff author-ization in this case, however, the General Counsel is
correct in arguing that, under the Board's analysis in
Eagle Signal, the Respondent violated Section8(b)(1)(A) in continuing to accept dues deducted from
Charging Party May's wages after May had clearly
communicated his intent to resign his membership in
the Respondent. Nevertheless, in light of the refusal of
two courts of appeals to accept the Eagle Signal analy-sis as an acceptable application of either principles of
contract law (on which Eagle Signal relied) or provi-sions of the Act, we have decided to reexamine the
question of the effect of an employee's resignation
from union membership on his authorization for the
deduction of union dues from his wages. As explained
below, although we reach the same result in this case,
and although both the ``membership dues'' language
of the authorization and principles of contract law are
part of our analysis, we no longer adhere to the ``quid
pro quo'' doctrine of Eagle Signal.B. Statutory Provisions and PoliciesWe begin our reexamination of the question of theeffect of an employee's resignation from union mem-
bership on his authorization for the deduction of union
dues from his wages by reviewing the statutory policy.
The part of the statute which deals with checkoff au-
thorizations is Section 302(c)(4). It permits an em-
ployer to deduct union membership dues from employ-
ees' wages and remit those moneys to their exclusive
collective-bargaining representative, ``Provided, Thatthe employer has received from each employee, on
whose account such deductions are made, a written as-
signment which shall not be irrevocable for a period 325ELECTRICAL WORKERS IBEW LOCAL 2088 (LOCKHEED SPACE OPERATIONS)8We do not suggest that if the authorization did not so comply, Sec.302(c)(4) would by itself provide the basis for the finding of an unfair labor
practice. Salant & Salant, Inc., 88 NLRB 816, 818 (1950). With respect tothe question whether we should take account of policies underlying that sec-
tion in deciding issues relating to checkoff under Sec. 8 of the Act, however,
we think the better view is stated in Atlanta Printing Specialties (Mead Corp.),215 NLRB 237 (1974), enfd. 523 F.2d 783 (5th Cir. 1975), and by the dissent
in Frito-Lay, Inc., supra, 243 NLRB at 139±141, both finding that such con-sideration is appropriate. Compare 243 NLRB at 138±139 and fn. 2, and cases
there cited. Certainly it makes sense to look at the history of Sec. 302(c)(4)
in deciding how to construe a checkoff authorization so as to best effectuate
Federal labor policies.9It is arguable, of course, that membership status might be an implicit limi-tation on the proviso. But it seems probable that Congress would have explic-
itly placed such a limitation in the proviso if it had clearly wanted to make
checkoff ultimately depend on union membership.10The amendment was not unexpected. In the committee report which ac-companied S. 1126, Senator Ball and Senator Taft, among others, filed Supple-
mental Views, in which they indicated an intent to offer such an amendment
on the Senate floor. The only relevant explanation offered in the Supplemental
Views was that the amendment ``prevents the check-off of union dues unless
authorized in writing by the individual employee. Such authorization may be
irrevocable for the period of the contract, which is the usual form of the
check-off today.'' S. Rep. No. 105, 80th Cong., 1st Sess. at 52 (1947) (Sup-
plemental Views), reprinted in I Legislative History of the Labor-ManagementRelations Act, 1947 548 (1948) (hereafter Leg. Hist.). As actually introduced,however, the amendment also provided for the opportunity to revoke the
checkoff annually.A corresponding provision dealing with checkoff authorizations was in-cluded in the House bill, H.R. 3020, which would have added a new subpar.
(C)(i) to existing Sec. 8(a)(2). This amendment would have prohibited em-
ployer assistance to labor organizations through deducting union fees, dues,
and assessments, but made an exception from this prohibition when those de-
ductions had been ``voluntarily authorized in writing by such employee and
such authorization is revocable by the employee at any time upon thirty days'
written notice to the employer ....'' H.R. 3020, 80th Cong., 1st Sess. 20±
21, reprinted in I Leg. Hist. 50±51.The House Report on this provision described it as a restriction on ``thecheck-off of union dues, fees, fines, assessments, and other levies upon mem-
bers'' and referred to it as ``a form of union security'' that saved ``time and
trouble'' for ``employers, employees, and unions.'' H.Rep. No. 245, 80th
Cong., 1st Sess. 29 (1947), I Leg. Hist. 320.Although Congress finally enacted as the Taft-Hartley amendments the Con-ference Report to H.R. 3020, it was the Ball amendment to S. 1126 that was
adopted in the Conference Report in lieu of the House provision. H. Conf. R.
No. 510, on H.R. 3020, 1st Sess. 66±67, 80th Cong. 67±68 (1947), reprinted
in I Leg. Hist. 570±571.of more than one year, or beyond the termination dateof the applicable collective agreement, whichever oc-
curs sooner.'' As set forth in section I, above, the
terms of the authorization signed by Charging Party
May include a provision making the authorization ir-
revocable for 1 year from its date or until expiration
of the collective-bargaining agreement, whichever pe-
riod is shorter. The authorization in question here
plainly meets the requirements of Section 304(c)(4).8Neither the language of Section 302(c)(4) nor itslegislative history definitively resolves the issue in this
case. If anything, the record of congressional intent is
ambiguous. From the main portion of Section
302(c)(4) which reads ``money deducted from the
wages of employees in payment of membership (em-phasis added), one could suppose that, as a matter of
existing industrial practice, the deduction of dues from
wages was merely a payment mechanism for satisfying
a preexisting dues obligation that was itself created by
virtue of membership in the union. It would logically
follow from this interpretation that an employee's ces-
sation of union membership would eliminate the un-
derlying dues obligation that was being satisfied by the
checkoff, effectively nullifying the checkoff as well.The problem is that the express language of the pro-viso of paragraph (4) does not hinge the irrevocability
of authorization on an employee's continued status as
a union member, but rather keys it exclusively to time-
sensitive criteria---a period of up to 1 year or the expi-
ration of the collective-bargaining agreement, which-
ever occurred first. One thus could read the proviso as
granting authority to unions and employers to enter
into checkoff agreements that provide, once employee
consent to checkoff has been given, for limited periods
of irrevocability without regard to an employee's
maintaining membership status.9The congressional de-liberations offer meager assistance in determining
which portion of paragraph (4)Ðthe main clause or the
provisoÐshould prevail.Enacted as part of the Taft-Hartley amendments, theprovision was added by Senator Ball as a floor amend-
ment to the Senate bill, S. 1126. The principal thrust
of the Ball amendment was to restrict the ability of
unions to exact from employers large contributions forso-called welfare funds, which union leaders werefound to have used, without sufficient accountability,
for their own institutional ends rather than for the di-
rect economic benefit of employees. The amendment
was structured to bar generally any direct payments to
unions with certain exceptions, one of which con-
cerned the welfare fund problem but another of which
addressed the separate issue of employee-authorized
dues-checkoff payments.10Although the floor state-ments of Senator Ball did little more than paraphrase
the text of his amendment, Senator Taft, who spoke in
support of it, elaborated on the checkoff provision. He
explained that checkoff ``is a device by which the em-
ployer pays into the union treasury, without the con-
sent of the particular employees who have earned the
money, a certain percentage agreed to in the collective-
bargaining agreement contract [; thus] the amendment
provides that it is proper to make such an agreement
with respect to money deducted from the wages of em-
ployees in payment of membership dues in a labor or-
ganization,'' subject to the proviso requiring written
assignment and delimiting irrevocability (emphasis
added).Senator Taft then alluded to the hearings before theLabor Committee, which he chaired:So far as the testimony shows that is the usualform of check-off. Under it the employee himself
signs a slip or assignment authorizing the check-
off. If he once signs such an assignment under the
collective-bargaining agreement, it may continue
indefinitely until revoked, and it may be irrev-
ocable during the life of the particular contract, or
for a period of 12 months. That, I think, is sub- 326DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
11Cf. John Deklewa & Sons, 282 NLRB 1375, 1380 (1987); id. at 1392(concurring) (in determining congressional intent, it is relevant to examine
what problems in actual labor-management experience were presented to Con-
gress for resolution).12According to the testimony presented at the committee hearings, unionsfound that without checkoff, they diverted valuable time and resources away
from ``constructive'' contract administration in order to collect dues on an in-
dividual basis. Moreover, there was the potential that such efforts might im-
pinge on the employer's plant production and efficiency to the extent that the
union attempted to collect dues in and around the facility. Finally, to the ex-
tent that members remained delinquent in their dues payments, unions and em-
ployers faced the burdens associated with discharging such employees under
the union-security agreement. Statement of Lee Pressman, General Counsel of
CIO, Hearings on S. 55 & S.J. Res. 22 before the Sen. Comm. on Labor &
Public Welfare, 80th Cong., 1st Sess. at 1151±1152 Senate (1947) (hereafter
Hearings). See also Statement of Textile Workers Union of America, Senate
Hearings at 1530 (``Granted the desirability of union security, it follows that
check-off is the least expensive and most effective method of maintaining it
during the term of the particular collective-bargaining agreement.'')These arguments echoed the reasoning of the National War Labor Board,which in a series of cases ordered the inclusion of checkoff provisions as a
supplement to union-security clauses. See 1 Termination Report of the Na-tional War Labor Board (1942±1945) at 101±102, citing Bethlehem SteelCorp., sub nom. Little Steel, 10 LRRM 969, 979 (July 16, 1942).13Secretary of Labor Schwellenbach testified that 39 percent of the employ-ees covered under union-security agreements that contained checkoff provi-
sions, over half of which (i.e., 23 percent) were automatic, without employeeconsent. The remaining 16 percent of employees were covered by voluntarycheckoff provisions. Senate Hearings at 47, 51, 66±67. This information was
evidently drawn from U.S. Labor Dept., Bur. Lab. Statistics, Bull. No. 865,
``Extent of Collective Bargainging and Union Recognition, 1945'' (1946).See also Senate Hearings at 979 (testimony of William Green, president ofAFL) (acknowledging that employee authorization of checkoff was usually as-
sociated with maintenance-of-membership form of union security).14Id. at 66.Secretary Schwellenbach provided similar evidence to the House Educationand Labor Committee. Vol. 5, Hearings on Bills to Amend and Repeal the
National Labor Relations Act, 80th Cong., 1st Sess. at 3022 (1947) (hereafter
House Hearings).For a contemporary summary of the various forms of union-security agree-ments, together with checkoff provisions, see U.S. Labor Dept., Bur. Lab. Sta-
tistics, Bull. No. 909, ``Extent of Collective Bargaining and Union Recogni-
tion, 1946'' (1947); U.S. Labor Dept., Bur. Lab. Statistics, Bull. 908, ``Union
Security Provisions in Collective Bargaining'' (1947).Speaking on the mutual advantages of checkoff for employers and unions,CIO General Counsel Pressman testified before the Senate Labor Committee
that ``most employers ... prefer the check-off with or without union security

to union security without the check-off [as] indicated by the issue which has
been posed with some frequency in recent months in collective-bargaining ne-
gotiations in which the employer has offered a universal check-off in pref-
erence to union security, contending that he [the employer] prefers the rel-
atively easy, automatic, mechanical process of the check-off to being forced
to deal with problems relating to discharge of recalcitrant individual employ-
ees.'' Id. at 1151.There is evidence apart from the congressional hearings that during WorldWar II, the National War Labor Board ordered the inclusion of checkoff in
some bargaining agreements in lieu of any form of enforced union member-
ship. See Termination Report, supra, citing Bower Rolling Bearing Co., 10LRRM 981 (Mar. 11, 1942).15Senate Hearings at 49±50.stantially in accord with nine-tenths of all check-off agreements, and simply prohibits a check-off
made without any consent whatever by the em-
ployees. [Id. at 1311.]If one turns to the hearing record that Senator Taftmentioned in his floor speech±-at least that record pre-
sented before the Labor Committee which he chaired
during its consideration of a number of bills during the
first session of the 80th Congress before reporting out
S. 1126 as an original bill±-several salient points come
to light concerning the then-prevailing industry prac-
tices on dues checkoff.11First, dues checkoff was usually ancillary to union-security agreements, which required some form of
union membership as a condition of employment.
Under the Wagner Act, unions could negotiate closed-
shop or union-shop agreements, as well as agency-fee
and maintenance-of-membership arrangements. For a
variety of reasons, unions and employers alike found
it mutually advantageous to adjoin dues-checkoff pro-
visions with such agreements.12Second, checkoffagreements covered an array of employee obligations
to unions, including not only membership dues but
also initiation fees, fines, and assessments. Third, most
often, checkoff agreements were automatic in that they
did not require any employee consent. However, there
was not complete uniformity of practice among cov-
ered employers and unions. For example, where a
maintenance-of-membership agreement was negotiated,
which gave employees the option of joining the union,
it was not unusual for the employees to be afforded the
option of authorizing checkoff; in addition, the em-
ployees would be given an opportunity to resign dur-
ing certain escape periods, which would then effec-
tively obviate the checkoff obligation.13Furthermore,the congressional hearing record suggests the emer-gence, following World War II, of bargaining contracts
that had dues-checkoff provisions without any underly-ing union-security clause requiring union membership.
As Secretary of Labor Schwellenbach put it, citing ma-
terial from the Bureau of Labor Statistics, checkoff
``may be combined with a standard union security pro-
vision or it may stand alone in lieu of any other union
security provision.''14He added that ``[i]n voluntarycheck-offs, employees who desire to have their union
dues checked off are required to sign a formal author-
ization, which may be binding for the duration of the
agreement or revocable at any time upon written no-
tice.''Several conclusions may be drawn from this evi-dence and Congress' consideration of it. First, it seems
clear that Congress had an overriding intent to elimi-
nate the practice of automatic checkoff agreements,
under which employees had no say in an employer's
deducting dues from wages and paying such moneys
directly to the union. Moreover, once individual au-
thorization was given, an employee was to be afforded
periodic opportunities to reconsider his or her initial
decision. Second, Congress, in agreement with the Ad-
ministration,15felt that checkoff should be limited tomembership dues only, not fines, initiation fees, or
other levies.Beyond that, however, the record is not clear wheth-er Congress intended to regulate the manner in which
checkoff authorizations would interact with an employ-
ee's status as a union member. As noted, Congress
confronted a variety of practices. In one category, there 327ELECTRICAL WORKERS IBEW LOCAL 2088 (LOCKHEED SPACE OPERATIONS)16We note that, in SeaPak v. National Maritime Union, 300 F.Supp. 1197(S.D.Ga. 1969), affd. 423 F.2d 1229 (5th Cir. 1970), affd. mem. 400 U.S. 985
(1971), a district court briefly reviewing the history of Sec. 302(c)(4), decided
a case involving the continued checkoff of dues after employees had revoked
authorizations, and its judgment in favor of the union's right to continued re-
ceipt of dues was ultimately affirmed by the Supreme Court. But we do not
find in that summary affirmance a clear resolution of the issue before us in
this case. In SeaPak, the court denied the summary judgment motion filed byan employer who sought to cease checking off dues of certain employees by
relying on a Georgia law that required that all dues-checkoff authorizations be
revocable at will, and it granted the motion of the union for enforcement of
the dues-checkoff clause of the collective-bargaining agreement. The employer
argued that the Georgia law was permissible as a right-to-work law regulating
forms of union-security agreement under Sec. 14(b) and that therefore any re-
strictions on revocation in the authorizations they had signed could not apply.
The court held that there was a clear conflict between the state law prohibiting
all restrictions on revocation and the Federal law allowing, but limiting, suchrestrictions, and in such a conflict the state law must yield under principles
of preemption. Because the court of appeals adopted the opinion of the district
court and the Supreme Court affirmed summarily, we cannot be sure exactly
how broad this decision should be read. At least, there is no indication that
any party presented an Eagle Signal argument, i.e., contended that the lan-guage of the authorization itself indicated a contractual understanding that res-
ignation from the union would revoke the checkoff. Therefore, we do not view
SeaPak as foreclosing the mode of analysis we use below to decide this case.17473 U.S. at 114.18Metropolitan Edison Co. v. NLRB, 460 U.S. 693, 708 (1983). We ac-knowledge that the Sixth Circuit was critical of any reliance on Pattern Mak-ers to support a Board finding, under the Eagle Signal analysis, that a check-off authorization had been validly revoked by an employee's attempt to resign.
NLRB v. Postal Service, 833 F.2d at 1201. The court noted that the issue inPattern Makers was whether a union could burden the statutory right to resignunion membership by imposing fines on employees for returning to work dur-
ing a strike after the employees had resigned. The court saw no restrictions
on the resignation rights of the employees whose checkoff authorizations were
at issue before it and hence held that the General Counsel, arguing on behalf
of the Board, was ``asking this Court to extend the holding of Pattern Makersfar beyond its rationale. . . .'' Id. As explained below, however, we are not
relying on Pattern Makers for the proposition that employees cannot agree fora limited period to forgo exercising their statutory right to refrain from sup-
porting a union. We are simply invoking the ``voluntary unionism'' prin-
cipleÐwhich the Sixth Circuit acknowledges forms ``the underlying rationale''
of Pattern Makers (833 F.2d at 1201)Ðas a reason for requiring explicit lan-guage before we will find that an employee has waived any of the rights guar-
anteed by Sec. 7 of the Act. See also NLRB v. Sheet Metal Workers Local16, 873 F.2d 236 (9th Cir. 1989); Auto Workers Local 449 v. NLRB, 865 F.2d791 (6th Cir. 1989) cert. denied 110 S.Ct. 71 (1989); NLRB v. Sheet MetalWorkers Local 73, 840 F.2d 501 (7th Cir. 1988) (all declining to limit PatternMakers to its facts and applying it to union constitutional restrictions on theright to resign whether or not they are enforced through union discipline).19Cameron Iron Works, 235 NLRB 286, 289 (1978); Eagle Signal, supraat 637.20Restatement 2d, Contracts §§ 321 and 326 (1981).21Id. at §§ 320, 331.was a direct link between checkoff and membership, asa result of an accompanying union-security agreement;
in another, union membership did not seem to be a
prerequisite, practically speaking, to checkoff author-
ization. At best, Congress seems to have simply stayed
its hand from deciding whether in all instances check-
off authorization must ultimately be a function of
union membership. Because Section 302(c)(4), even as
amplified by its legislative history, does not address
the particular situation here, in which checkoff author-
ization coincides with union membership, but there is
no union-security provision, we think it appropriate to
examine that section in the light of more general poli-cies of the Act in fashioning the applicable rule.16In particular, we find it reasonable to take accountof the policy of ``voluntary unionism'' that, as the Su-
preme Court explained in Pattern Makers, was incor-
porated into the Act by the 1947 Taft-Hartley amend-
ments,17and of the principle that waivers of statutoryrights must be clear and unmistakable.18In its 1947 modification of Section 7 of the Act,Congress gave employees the right to refrain from en-
gaging in the activities specified in that section. Be-
cause those activities include ``join[ing], or assist[ing]
labor organizations,'' it can hardly be disputed that
Section 7 protects both the right to refrain from be-
longing to a union and the right to refrain from con-
tributing money to it, except to the extent that the pro-
viso to Section 8(a)(3) of the Act permits an employee
to be required to pay dues under a contractual provi-
sion as there defined. These expressly stated policies
of the Act, together with the contractual principles re-
viewed in section C below, must inform our decision
concerning what the Respondent could lawfully require
of May after he resigned membership and revoked his
authorization for deductions made from his wages for
the support of the Respondent.C. Relevant Contract Law PrinciplesThe Board has held that a checkoff authorizationunder Section 302(c)(4) is a contract between an em-
ployee and his employer.19Although we adhere to thecharacterization of a dues-checkoff authorization as a
contract, reconsideration of this issue persuades us that
the Eagle Signal analysis did not adequately take intoaccount pertinent principles of contract law. A check-
off authorization is that special form of contract de-
fined in the Restatement 2d, Contracts Section 317(1981), as an ``assignment of a right.'' More specifi-
cally, a checkoff authorization is a partial assignment
of a future right, that is, an employee (the assignor) as-
signs to his union (the assignee) a designated part of
the wages he will have a right to receive from his em-
ployer (the obligor) in the future, so long as he contin-
ues his employment. The employer is thereby author-
ized to pay the specified amounts to the union when
the employee's right to wage payments accrues.20Fur-ther, an assignment may be conditional and/or rev-
ocable, and when an assignment is made upon a condi-
tion, the absence or disappearance of that condition
may destroy the assignee's right.21Put in the terms ofthe issue in this case, the contractual questions are (1)
whether an employee who has agreed to assign part of
his wages to a union pursuant to the terms of an au-
thorization like the one signed by May has agreed to
make the assignment only on the condition that he is
a union member, and (2) whether, when that condition
disappearsÐeither through the action of the employeein resigning or through the action of the union in ex- 328DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
22NLRB v. Postal Service, supra, 827 F.2d at 554.23Penn Cork & Closures, Inc., 156 NLRB 411 (1965) (construing checkoffauthorization as permitting revocation after the union loses a Board-conducted
deauthorization election; policies of Sec. 9(e)(1) of the Act invoked). See also
Speedrack, Inc., 293 NLRB 1054 (1989), and Hydrologics, Inc., 293 NLRB1060 (1989) (construing the scope of a contract reopener in light of the poli-
cies of the Act). Construing the terms of employee wage assignments in the
light of statutory policies is especially appropriate, because such assignments
are commonly subject to regulation in the public interest. Restatement 2d Con-tracts, supra, Statutory Note to Ch. 15 at 7±9.24See, e.g., Metropolitan Edison v. NLRB, supra, 460 U.S. at 708; SouthernCalifornia Edison Co., 284 NLRB 1205 fn. 1 (1987), enfd. mem. 852 F.2d572 (9th Cir. 1988); Missouri Portland Cement Co., 284 NLRB 432, 433(1987).25Because the authorization is not sufficiently clear to waive either the Sec.7 right to resign union membership or the right to refrain from assisting a
union, we need not, and do not, decide whether or not an employee may, by
authorization or other form of contract that he signs as an individual, agree
to an enforceable waiver of the right to resign for a limited period. Cf. PatternMakers, supra, in which the majority rejected the argument of the dissent that,in imposing fines on employees who resigned and crossed a picket line, the
union was simply acting on a valid ``promise'' made by the employees not
to engage in such conduct. 473 U.S. at 113 fn. 26. But there the ``promise''
consisted simply of the act of joining the union and thereby implicitly agreeing
to be bound by any restrictive rules thereafter enacted through the union's
democratic processes. Id. at 126±127, 129. The Court observed that a ``prom-
ise'' made in this manner was ``unlike any other in traditional contract law.''
Id. at 113 fn. 26. Thus, the Court in Pattern Makers did not pass on the effi-cacy of individual agreements.pelling himÐthe union-assignee's right to the wagepayments is terminated.Of course, principles of contract law need not al-ways be strictly applied in the collective-bargaining
context.22In applying the foregoing contract law prin-ciples to determine whether the checkoff authorization
signed by Charging Party May should be read as im-
posing an obligation to have union dues deducted from
his wages after he has communicated an intent to re-
sign his union membership, we do so in light of the
statutory provisions and policies of the Act.23Mostsignificantly, we read the contract at issue here in the
light of the policy of not lightly implying, from less
than explicit language, a waiver of Section 7 rights,
such as the right to refrain from assisting a union.D. Application of the Clear and UnmistakableWaiverDoctrine to Agreements to Assist a UnionOur review of statutory policies and contractualprinciples persuades us that there is no reasonable
basis for precluding an employee from individually
agreeing that he will pay dues to a union whether or
not he is a member of it and that he will pay such
dues through a partial assignment of his wages, i.e., a
checkoff. Neither is there a reasonable basis for pre-
cluding enforcement of such a voluntary agreement.
But the policies discussed above also make it reason-
able for us to conclude that an employee who has
promised only to pay union ``membership'' dues by
checkoff for 1 year has not necessarily thereby obliged
himself to continue paying such dues throughout that
periodÐi.e., to continuing assisting the unionÐeven
when he is no longer a union member. We will require
clear and unmistakable language waiving the right to
refrain from assisting a union, just as we require such
evidence of waiver with regard to other statutory
rights.24The authorization signed by May, which re-fers only to an obligation with respect to payments of
``my Initiation fee'' and ``my regular membership
dues'' plainly does not meet this standard.The Respondent seeks to surmount this difficulty byarguing that May in fact continued to be a ``member''
even after he attempted to resign, because his author-ization was not merely an agreement to pay duesthrough a checkoff mechanism but also constituted an
agreement to refrain from resigning his membership.
Hence, the Respondent in essence argues May waived
two rights through the authorizationÐhis right to re-frain from assisting the Respondent and his right to re-
frain from belonging to it. Under this theory, May con-
tinued to owe dues as a member and to be obligated,
during the stated irrevocability period of the authoriza-
tion, to have those dues deducted from his wages. Be-
cause, however, we find the authorization's references
to payment of dues insufficiently clear to require con-
tinued payment of membership dues after resignation,
a fortiori we find the language insufficiently clear to
prohibit May from resigning.25In reaching this conclusion we are not identifyingforced union membership with forced payment of dues.
As noted above, we agree that the Board's decision in
Shen-Mar rejecting that equation is still good law. We
recognize that paying dues and remaining a union
member can be two distinct actions. We merely hold
that the policy of ``voluntary unionism'' that informs
the Supreme Court's decision in Pattern Makers with
regard to remaining, or declining to remain, a union
member also logically relates to other forms of union
activity. The policy warrants the application of a test
that will assure that the extraction of moneys from an
employee's wages to assist a union, if not authorized
by a lawful union-security clause, is in accord with the
employee's voluntary agreement. If the employee did
not agree, when he signed the authorization, to have
``regular membership dues'' deducted even when he is
no longer a union member, then the employee's con-
tinued financial support of the union is not clearly
``voluntary'' after he has resigned.Accordingly, we will construe language relating to acheckoff authorization's irrevocabilityÐi.e., language
specifying an irrevocable duration for either 1 year
from the date of the authorization's execution or on the
expiration of the existing collective-bargaining agree-
mentÐas pertaining only to the method by which duespayments will be made so long as dues payments areproperly owing. We shall not read it as, by itself, apromise to pay dues beyond the term in which an em- 329ELECTRICAL WORKERS IBEW LOCAL 2088 (LOCKHEED SPACE OPERATIONS)26A different situation exists when an employee is subject to a lawfulunion-security clause under which members and nonmembers alike have an
obligation to provide dues to their collective-bargaining representative either
by checkoff or some other means. Such clauses often literally require ``mem-
bership,'' thereby reflecting the language used in the proviso to Sec. 8(a)(3)
of the Act, but as the Supreme Court has held, the requirement that an em-
ployee remain a ``member'' refers to membership ``whittled down to its finan-
cial core,'' i.e., the payment of dues and fees. NLRB v. General Motors Corp.,373 U.S. 734, 742 (1963). When a union can establish the dues obligation
through a valid union-security clause, the checkoff authorization merely affects
the manner of payment of dues which the employee will continue to owe, in
at least some amount, regardless of any attempt to resign. Distillery WorkersLocal 80 (Capitol-Husting Co)., 235 NLRB 1264, 1265 (1978). Here the solebasis cited by the Respondent for continuing to extract membership dues after
an attempt to resign is the checkoff authorization itself, so we need not decide
how we would construe a similar checkoff authorization for an employee
whose dues obligation continues on other grounds after resignation.27Although our rule may often produce the same result with respect to au-thorizations referring to ``membership dues'' as would be the case under the
Eagle Signal doctrine, we are not simply applying that test under anotherlabel. As we read the court precedent, the courts were critical of the EagleSignal analysis mainly because it rested on the unsupported assertion that the``language'' and the ``legal import'' of authorizations referring to payment of
union membership dues ``could not be clearer,'' i.e., that such authorizations
clearly constituted agreements in which the benefits of union membership were
the ``quid pro quo'' for the payment of dues and were revoked by operation
of law upon revocation. NLRB v. Postal Service, supra, 833 F.2d at 1200;NLRB v. Postal Service, supra, 827 F.2d at 553±554, citing Campbell Indus-tries, supra, 243 NLRB at 149, and Eagle Signal, supra, 268 NLRB at 637.We now acknowledge that the language is not clear as a matter of contract
law. Indeed, as explained above, that is the problem. Acknowledging the ambi-
guity, we now construe the authorization in the light of the statutory policies
that we have identified as relevant.28See Steelworkers Local 4671 (National Oil Well), 302 NLRB 367, inwhich we have deemed an employee bound by a checkoff authorization not-
withstanding his resignation because the language clearly indicated an agree-
ment to pay dues ``irrespective of my membership in the Union.''ployee is liable for dues on some other basis.26Ex-plicit language within the checkoff authorization clear-
ly setting forth an obligation to pay dues even in the
absence of union membership will be required to es-
tablish that the employee has bound himself or herself
to pay the dues even after resignation of membership.
If an authorization contains such language, dues may
properly continue to be deducted from the employee's
earnings and turned over to the union during the entire
agreed-upon period of irrevocability, even if the em-
ployee states he or she has had a change of heart and
wants to revoke the authorization.27It is true that our test is not a bright line rule andthat thus there is a less than absolute predictability as
to whether we will find that any given authorization
incorporates a clear and unmistakable waiver. This ar-
gument could be made, however, against many of the
Board's legal standards, e.g., the standards for deter-
mining whether questions directed at employees about
a union are coercive, whether parties have reached an
impasse in negotiations, or whether union agents are
entitled to gain access to private property for the pur-
pose of exercising various Section 7 rights. The ease
with which a legal test may be applied is certainly a
factor to be taken into account in deciding between
competing standards. But it is only one factor, and itmay be outweighed by policy considerations that mili-
tate against adopting a simpler standard that would
allow only one or a few considerationsÐe.g., the time
period specified in a checkoff authorizationÐto be dis-
positive. The rule of construction that we adopt in thiscase will help assure that employees signing checkoffauthorizations are fully aware of what they are agree-
ing to do and that they will not be required to assist
a labor organization beyond the period when they have
clearly agreed to do so. As explained above, this com-ports with important policies of the ActÐthe Section
7 right to refrain from assisting a union and the policy
that waiver of Section 7 rights must be clear and un-
mistakable.Finally, we are satisfied that our holding here willnot have a widespread disruptive effect on existing
dues-checkoff arrangements or place undue burdens on
unions and employers. In the first place, as noted
above (fn. 27, supra), the result of applying our rule
will often be the same as in the application of the
Eagle Signal analysis, an analysis that has been Boardlaw for more than a decade. Further, nothing we say
in this case is intended to suggest that, in order to
avoid unfair labor practice liability, an employer must
continually monitor the membership status of employ-
ees who have signed checkoff authorizations. Thus,
our analysis does not require that we find an employer
guilty of an unfair labor practice for continuing to
check off union dues during a period before the em-
ployee has notified the employer of his resignation.
And both unions and employers are free to ask em-
ployees when they communicate their resignations
whether they wish to have a continued checkoff of
dues notwithstanding their resignations. If an employee
wishes to continue to pay dues to the union, then the
employee can amend his or her authorization to so in-
dicate. If not, then the dues checkoff should cease be-
cause continued payment of dues is not voluntary. If
all the parties to a checkoff authorizationÐthe as-
signor, the assignee, and the obligorÐwish to assure a
stable arrangement that will not change during the stip-
ulated period, regardless of changes in the employee's
membership status, then they can use language that
makes clear the intended result.28Applying our analysis to the admitted or undisputedfacts in this case, we find that in signing the authoriza-
tion at issue here, May did not clearly and unmistak-
ably waive his right to refrain from assisting the Re-
spondent Union for periods when he was not a mem-
ber. All that he clearly agreed to do was allow certain
sums to be deducted from his wages and remitted to
the Respondent for payment of his ``Initiation fee''
and his ``regular membership dues.'' He did not clear-
ly agree to have deductions made even after he has
submitted his resignation from ``membership.'' Indeed,
as noted above, the Respondent does not contend that
the authorization plainly contains such a promise, since 330DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
it argues only that May ``effectively'' agreed to ``fore-go any right to effect a resignation by ceasing to pay
dues except in the manner and at the time [specified
in] his agreement.'' Thus, although the time specifica-tions of the authorization may be clear and unmistak-able, the question of whether ``regular membership''
dues must continue to be paid by someone who is not
a member is not.In sum, we construe May's authorization as permit-ting the Respondent to continue collecting dues from
him only so long as he remained a member. By con-
tinuing to collect sums equivalent to regular dues from
May's wages after he communicated his intent to re-
sign membership and to revoke his authorization, the
Respondent is treating him as if he is still a member
of the Respondent Union or has agreed to pay dues
even when not a member. We find that this constitutes
an unlawful restraint on the Section 7 right to refrain
from engaging in concerted activity except for union
support obligations imposed by a lawful union-security
clause. The Respondent thereby violated Section
8(b)(1)(A) of the Act.There is insufficient evidence, however, on which tobase a finding of violation of Section 8(b)(2). Because
this case is before us on a Motion for Summary Judg-
ment, the complaint allegations and the Respondent's
answer provide the entire factual basis for our analysis.
The complaint alleges that the Respondent ``received,
accepted, and retained'' May's postresignation mem-
bership dues and the Respondent admits these actions.
The complaint does not further allege that the Re-
spondent took any affirmative steps to cause the Em-
ployer to continue to deduct May's dues,
postresignation. In the absence of a specific allegation
establishing a causal connection between the Employ-
er's continued transmission of dues to the Respondent
and some action by the Respondent that prompted this,
it is inappropriate to make a finding of violation of
Section 8(b)(2). Cf. Machinists Local 2045 (Eagle Sig-nal), 268 NLRB 635, 636 (1984) (union advised em-ployer of opposition to employees' revocations of
checkoff).Accordingly, we grant the General Counsel's Motionfor Summary Judgment in part, and deny it in part.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONThe Employer has an office and place of businesslocated at Titusville, Florida, where it annually pur-
chases and receives goods, products, and materials val-
ued in excess of $50,000 directly from points located
outside the State of Florida. We find that the Employer
is an employer engaged in commerce within the mean-
ing of Section 2(6) and (7) of the Act and that the Re-spondent Union is a labor organization within themeaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
On September 30, 1985, the Charging Party em-ployee signed a checkoff authorization providing that
his initiation fee in the Respondent as well as his regu-
lar monthly membership dues could be deducted from
wages owed him by the Employer and paid over to the
Respondent. The authorization further provided that the
checkoff agreement was irrevocable for 1 year from
the date of execution or until the expiration of the par-
ties' collective-bargaining agreement, whichever oc-
curred sooner.On January 8, 1988, the Charging Party submitted tothe Respondent Union a written resignation of mem-
bership in the Respondent Union. At this time the Re-
spondent and the Employer were parties to a collec-
tive-bargaining agreement that was not due to expire
until July 1, 1989. The Charging Party was not subject
to any restriction purporting to prohibit him from re-
signing. Despite his communication of an intent to re-
sign, the Respondent Union has continued to receive,
accept, and retain dues withheld from the Charging
Party's pay, in reliance on the checkoff authorization.
Based on these findings, and for the reasons discussed
in the analysis above, we find that the Respondent has
violated Section 8(b)(1)(A) of the Act by restraining or
coercing an employee in the exercise of his rights
under Section 7 of the Act.CONCLUSIONOF
LAWBy receiving, accepting, and retaining membershipdues withheld from the pay of David D. May after his
resignation from membership in the Respondent and
by doing so solely on the authority of a checkoff au-
thorization that did not clearly and explicitly provide
for postresignation dues obligations, the Respondent
Union has restrained and coerced employees in their
exercise of Section 7 rights and violated Section
8(b)(1)(A) of the Act.REMEDYHaving found that the Respondent has engaged inthe unfair labor practices described above, we shall
order it to cease and desist and to take certain affirma-
tive action designed to effectuate the policies of the
Act.The Respondent must give full force and effect tothe Charging Party's resignation and make him whole
for all moneys deducted from his wages following the
date of his resignation, January 8, 1988, with interest.ORDERThe National Labor Relations Board orders that theRespondent, International Brotherhood of Electrical 331ELECTRICAL WORKERS IBEW LOCAL 2088 (LOCKHEED SPACE OPERATIONS)29If this Order is enforced by a judgment of a United States court of ap-peals, the words in the notice reading ``Posted by Order of the National Labor
Relations Board'' shall read ``Posted Pursuant to a Judgment of the United
States Court of Appeals Enforcing an Order of the National Labor Relations
Board.''Workers, Local No. 2088, AFL±CIO, Cocoa Beach,Florida, its officers, agents, and representatives, shall1. Cease and desist from
(a) Receiving, accepting, and retaining moneys with-held from wages as membership dues after employees
have resigned membership in the Union, where such
action is not taken in reliance on a union-security
clause in effect in the collective-bargaining agreement
governing the employee's terms and conditions of em-
ployment, and where the terms of the voluntarily exe-
cuted checkoff authorization do not clearly and explic-
itly impose any postresignation dues obligation on the
employee.(b) In any like or related manner restraining or co-ercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Make whole, with interest, employee David D.May for all moneys deducted from his wages as union
dues after the date of his resignation from union mem-
bership.(b) Post at its Cocoa Beach, Florida offices and,with permission, at the Employer's Titusville, Florida
facility, copies of the attached notice marked ``Appen-
dix.''29Copies of the notice, on forms provided by theRegional Director for Region 12, after being signed by
the Respondent's authorized representative, shall be
posted by the Respondent immediately upon receipt
and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees
are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps it has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
receive, accept, or retain moneyswithheld from wages as membership dues by continu-
ing to give effect to checkoff authorizations after an
employee resigns union membership and no longer
owes union dues.WEWILLNOT
in any like or related manner restrainor coerce you in the exercise of the rights guaranteed
you by Section 7 of the Act.WEWILL
make whole, with interest, employeeDavid D. May for all moneys deducted from his wages
as membership dues following his resignation from
union membership.INTERNATIONALBROTHERHOODOF
ELECTRICALWORKERS, LOCALNO.2088, AFL±CIO